Citation Nr: 1827076	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from April 1991 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. The Veteran also testified at the RO before a Decision Review Officer; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in September 2014, wherein the examiner diagnosed GERD and opined it was less likely than not such disability was related to the Veteran's military service. Specifically, the examiner found the Veteran's in-service diagnosis of acute gastroenteritis and other gastrointestinal complaints were transient and would not be expected to lead to ongoing GERD or other chronic conditions. This rationale is inadequate because it does not consider the Veteran's statements that his stomach trouble started in service and has persisted since that time. See November 2017 Board hearing. Accordingly, remand for a new examination is necessary.

The Board notes that the Veteran provided two opinions from his private physician, Dr. K. Pierce, MD. See April 2015 and January 2017 letters. While Dr. Pierce provided positive nexus opinions, they are inadequate because they rely on a diagnosis of gastritis, which is not reflected in service treatment records, and otherwise do not specify when the Veteran first had gastritis or irritation of the stomach. Additionally, her opinion that "[i]f he was treated in military with nonsteroidal anti-inflammatory medications[,] this would certainly aggravate GERD or gastritis" is speculative and does not provide a definite opinion as to whether the Veteran's GERD is related to his military service. Accordingly, at this time, the opinions are inadequate. The Veteran is encouraged to submit an addendum opinion from Dr. Pierce, if he so desires.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from September 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ must arrange for an examination to determine the nature and cause of the Veteran's GERD. The claim file (including this remand) must be reviewed by the examiner in conjunction with the examination and such review should be noted. Based on a review of the record and examination of the Veteran, the examiner must provide and opinion with a detailed rationale as to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's GERD was incurred in or related to the Veteran's military service? Please explain why. The examiner must discuss the Veteran's testimony that his stomach symptoms started in service and have persisted since that time, and the complaints and diagnoses of acute gastroenteritis in the Veteran's service treatment records.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


